IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2010-CA-00361-SCT

WW, INC. d/b/a WEIGHT WATCHERS OF
GREATER MISSISSIPPI, BJM, INC. d/b/a
WEIGHT WATCHERS OF SOUTHERN ALABAMA
AND FLORIDA PANHANDLE

v.

RAINBOW CASINO-VICKSBURG PARTNERSHIP,
L.P. AND BALLY TECHNOLOGIES, INC.


DATE OF JUDGMENT:                          01/25/2010
TRIAL JUDGE:                               HON. TOMIE T. GREEN
COURT FROM WHICH APPEALED:                 HINDS COUNTY CIRCUIT COURT
                                           FIRST JUDICIAL DISTRICT
ATTORNEYS FOR APPELLANTS:                  WILSON H. CARROLL
                                           ROBERT S. MINK
ATTORNEYS FOR APPELLEES:                   QUINBY HILLMAN BRELAND, IV
                                           WILLIAM L. SMITH
NATURE OF THE CASE:                        CIVIL - TORTS - OTHER THAN PERSONAL
                                           INJURY & PROPERTY DAMAGE
DISPOSITION:                               AFFIRMED - 09/08/2011
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE DICKINSON, P.J., LAMAR AND KITCHENS, JJ.

       KITCHENS, JUSTICE, FOR THE COURT:

¶1.    In this appeal, we are asked to determine whether the statute of limitations barred an

action against a casino for its alleged involvement in an embezzlement scheme. Finding that

the plaintiff failed to provide any evidence of fraudulent concealment by the casino, we agree

with the trial court that the statute of limitations had run at the time the suit was filed.
Furthermore, because the plaintiff did not properly request a continuance for further

discovery, we affirm the trial court’s grant of summary judgment in favor of the defendants.

                                            Facts

¶2.    On December 5, 2005, Weight Watchers1 discovered that its bookkeeper, Dianne

Belk, had embezzled nearly $1,000,000 from the business over a six-year period. Belk

embezzled the money by writing checks to herself from Weight Watchers accounts. She

concealed her writing of unauthorized checks by inputting legitimate vendors’ names in the

computerized bookkeeping system as the ostensible payees. However, Belk would type her

name as payee on the paper checks. Belk then would cash the checks at local banks and

casinos, including the Rainbow Casino, and she often would gamble with the embezzled

money. Belk reported her winnings to the Internal Revenue Service via W-2G forms

provided by the casino, and she paid taxes on those winnings. According to the complaint,

Belk lost roughly $240,000 of the stolen funds to Rainbow Casino.

¶3.    On January 9, 2009, more than three years after first learning of Belk’s embezzlement

activities, Weight Watchers filed suit in the Hinds County Circuit Court, First Judicial

District, against Dianne Belk, Robert F. Belk, Jr. (Dianne’s husband), Rainbow Casino-

Vicksburg Partnership, L.P., Bally Technologies Inc. (the casino’s management company),

and five John Doe defendants. Weight Watchers’ claims against Rainbow Casino and Bally



       1
       In this opinion, “Weight Watchers” jointly refers to both plaintiffs, that is, WW, Inc.,
doing business as Weight Watchers of Greater Mississippi, and BJM Inc., doing business as
Weight Watchers of Southern Alabama and Florida Panhandle.

                                              2
Technologies (hereinafter collectively referred to as “Rainbow” or “the casino”) were based

on fraud, unjust enrichment, conversion, and negligence. Rainbow moved for summary

judgment, arguing that the three-year statute of limitations had begun to run, at the latest, on

December 5, 2005, the day Weight Watchers first learned that Belk had been cashing

unauthorized checks at the casino. Rainbow also argued, in the alternative, that summary

judgment was appropriate because the casino was a holder in due course and that it did not

have a legal duty to investigate the circumstances surrounding issuance of the checks.

¶4.    Weight Watchers countered that Rainbow fraudulently concealed its participation in

Belk’s illegal enterprise by providing her the W-2G forms, and that Weight Watchers could

not have known of Rainbow’s wrongful conduct until its receipt of Belk’s federal tax returns

on January 16, 2006, within three years of its having filed suit. Weight Watchers also argued

that Rainbow was not a holder in due course because it had not acted in good faith when

cashing the checks. In the alternative, Weight Watchers argued that summary judgment was

premature because discovery was incomplete; but it did not file an affidavit as required by

Mississippi Rule of Civil Procedure 56(f).

¶5.    The trial court granted Rainbow’s motion, rejecting Weight Watchers’ fraudulent

concealment argument and finding that the action was barred by the three-year statute of

limitations under Mississippi Code Section 75-3-118(g) (Rev. 2002). The order did not

address the plaintiff’s argument that summary judgment was premature or the defendants’




                                               3
argument that the casino was a holder in due course.2 On appeal, Weight Watchers argues

that the trial court erred in granting summary judgment, because Rainbow’s fraudulent

concealment and the continuing tort doctrine tolled the statute of limitations.3 In the

alternative, Weight Watchers asks this Court to reverse and remand, finding that summary

judgment was premature.

                                        Discussion

¶6.    “When reviewing a trial court’s grant or denial of summary judgment, this Court

applies a de novo standard of review.” Anderson v. Alps Automotive, Inc., 51 So. 3d 929,

931 (Miss. 2010). A motion for summary judgment is to be granted “if the pleadings,

depositions, answers to interrogatories and admissions on file, together with the affidavits,

if any, show that there is no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.” Miss. R. Civ. P. 56(c). The party moving for

summary judgment bears the burden of showing that no genuine issue of material fact exists.

Bennett v. Hill-Boren, P.C., 52 So. 3d 364, 368 (Miss. 2011). Thereafter, “[t]he non-moving

party must produce specific facts showing that there is a genuine material issue for trial.”

Van v. Grand Casinos of Miss., Inc., 767 So. 2d 1014, 1018 (Miss. 2000).

       I. Weight Watchers did not allege any conduct on the part of Rainbow that
       would have tolled the statute of limitations.


       2
        The order was certified final as to Rainbow and Bally pursuant to Mississippi Rule
of Civil Procedure 54(b). Thus, they are the only defendants on appeal.
       3
         In a separate issue, Weight Watchers makes a “discovery rule” argument; but it is,
in fact, the same as its argument for fraudulent concealment.

                                             4
¶7.     Mississippi Code Section 15-1-67 (Rev. 2003) sets forth the rule regarding fraudulent

concealment:

        If a person liable to any personal action shall fraudulently conceal the cause
        of action from the knowledge of the person entitled thereto, the cause of action
        shall be deemed to have first accrued at, and not before, the time at which such
        fraud shall be, or with reasonable diligence might have been, first known or
        discovered.

Weight Watchers argues, as it did below, that Rainbow fraudulently concealed its

involvement by issuing tax forms to Belk that falsely represented Belk had won the money

from the casino. Thus, Weight Watchers argues that it could not have known a cause of

action against Rainbow existed until it received Belk’s federal tax returns on January 13,

2006.

¶8.     However, assuming arguendo that the casino committed some wrong by issuing the

tax forms, this did not serve to conceal any cause of action from the plaintiff. It is undisputed

that Weight Watchers knew on December 5, 2005, that Belk had cashed many of the

unauthorized checks at the Rainbow Casino. While the tax forms may have helped Belk

conceal her illegal activity from the Internal Revenue Service, Weight Watchers does not

explain how the tax forms would have prevented its discovering Rainbow’s alleged

involvement in Belk’s crimes. Therefore, we agree with the trial court that the plaintiff has

not alleged any fraudulent conduct that would have concealed a cause of action.

        II. The continuing tort doctrine does not aid the plaintiff, because the last
        tortious action occurred more than three years before the complaint was filed.




                                               5
¶9.    “[W]here a tort involves a continuing or repeated injury, the cause of action accrues

at, and limitations begin to run from, the date of the last injury, or when the tortious acts

cease.” Smith v. Franklin Custodian Funds, Inc., 726 So. 2d 144, 148 (Miss. 1999)

(quoting Stevens v. Lake, 615 So. 2d 1177, 1183 (Miss. 1993)). According to Weight

Watchers, the last tortious conduct occurred late in 2006 when Belk filed her federal tax

return for 2005. We disagree and find that the last injury to Weight Watchers occurred on

December 5, 2005, the date Belk cashed her final unauthorized check. As with its fraudulent

concealment argument, the plaintiff cannot demonstrate that it was affected by Belk’s

dealings with the Internal Revenue Service. Thus, the continuing tort doctrine would not

operate to toll the applicable statute of limitations beyond December 5, 2008.

       III. Weight Watchers did not properly request a continuance for further
       discovery.

¶10.   Finally, Weight Watchers argues that it was entitled to conduct further discovery

before the summary judgment motion was considered. Mississippi Rule of Civil Procedure

56(f) provides that a party opposing summary judgment may be allowed a continuance if

additional discovery is necessary for a response. However, Weight Watchers never filed a

Rule 56(f) affidavit with the trial court, and thus, we find that this issue was not preserved

for appeal.

                                        Conclusion

¶11.   Weight Watchers failed to allege any affirmative action on behalf of Rainbow that

would have concealed a cause of action. We find that the statute of limitations began to run,


                                              6
at the latest, the day that Belk cashed the last unauthorized check. Because the claim was

filed more than three years later, we affirm the trial court’s grant of summary judgment in

favor of the defendants.

¶12.   AFFIRMED.

    WALLER, C.J., CARLSON AND DICKINSON, P.JJ., RANDOLPH, LAMAR,
CHANDLER, PIERCE AND KING, JJ., CONCUR.




                                            7